Citation Nr: 0703497	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-07 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to nonservice-connected disability pension 
benefits with aid and attendance.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1961 to 
January 1965.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Indianapolis, 
Indiana (RO).

The issue of entitlement to a reduced aid and attendance 
allowance is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


FINDING OF FACT

The veteran's countable annual income for VA pension purposes 
is in excess of the established income limit for receipt of 
payment for nonservice-connected disability pension benefits.  


CONCLUSION OF LAW

Entitlement to nonservice-connected disability pension, with 
aid and assistance, is not authorized.  38 U.S.C.A. § 1521 
(West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
nonservice-connected disability pension benefits, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  A letter dated in June 2006 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  As the issue on appeal is 
controlled by the veteran's level of annual income, there is 
no medical controversy and development of any medical 
evidence would have no bearing on the decision rendered 
below.  The veteran has provided his financial information 
for the period in question (March 2004 to February 2005), and 
notified VA in December 2004 that he had no outside medical 
expenses.  Additionally, in March 2004, VA obtained the 
veteran's annual Social Security Administration (SSA) income 
report.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  One prerequisite to 
entitlement is that the veteran's income not exceed the 
applicable maximum pension rate specified in 38 C.F.R. § 
3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a).  
Pension benefits are paid at the maximum annual rate reduced 
by the amount of annual income received by the veteran.  38 
U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a) (3) (vi), 3.23(a), 
(b), (d) (4).

In determining countable annual income for improved pension 
purposes, all payments of any kind or from any source 
(including salary, retirement or annuity payments, or similar 
income, which has been waived) shall be included except for 
listed exclusions.  See 38 U.S.C.A. § 1503(a); see also 38 
C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  SSA income is not 
specifically excluded under 38 C.F.R. § 3.272.  Such income 
is therefore included as countable income.  Medical expenses 
in excess of five percent of the maximum annual pension rate, 
which have been paid, may be excluded from an individual's 
income for the same 12-month annualization period to the 
extent they were paid.  38 C.F.R. § 3.272(g) (1) (iii).

In this case, the veteran filed his claim for nonservice-
connected pension in March 2004, at which time he reported 
that his only income was from SSA.  Additionally, as noted 
above, in December 2004, the veteran reported that he had no 
unreimbursed medical expenses.  

In March 2004, the RO obtained verification from the SSA as 
to the amount of the veteran's award.  Specifically, it was 
determined that as of December 2003, the veteran was being 
paid $1,449.60 per month.  Thus, given that the veteran filed 
his claim for nonservice-connected disability pension 
benefits in March 2004, and as the veteran reported no other 
income and no unreimbursed medical expenses, the Board has 
calculated his income for the initial 12-month annualization 
period, from March 2004 to February 2005, as being 
$17,395.20.  

The total maximum annual pension rate (MAPR) for a veteran 
with no dependents, but including eligibility for aid and 
attendance, for the year prior to December 1, 2004, is 
$16,509.00.  See 38 C.F.R. § 3.23(a) (5); VA Manual M21-1, 
Part I, Appendix B.  Thus, the veteran's annual income from 
the date of his claim in March 2004, $17,395.20, exceeds the 
pertinent MAPR for the award of VA disability pension with 
aid and attendance, and the veteran's claim for VA pension 
must be denied for excess yearly income.  

The Board is sympathetic to the veteran's situation, but 
nonetheless finds that there is no interpretation of the 
facts of this case which will support a legal basis for 
favorable action with regard to the veteran's claim.  Thus, 
the application of the principle of reasonable doubt is not 
appropriate in this case.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  Accordingly, the claim for entitlement to 
nonservice connected disability pension benefits must be 
denied due to the veteran's excessive income.


ORDER

Entitlement to nonservice-connected disability pension is 
denied.

REMAND

As the veteran's annual income from the date of his claim 
exceeds the pertinent MAPR for an award of VA pension, 
38 C.F.R. § 3.252(f) (2006) becomes applicable.  In pertinent 
part, 38 C.F.R. § 3.252(f) provides that veterans in need of 
regular aid and attendance, who are not receiving pension 
because their income exceeds the applicable statutory 
limitation, may be eligible for a reduced aid and attendance 
allowance.  The amount payable is the regular aid and 
attendance allowance authorized by 38 U.S.C. § 1521 (d) (1), 
reduced by 16.6 percent for each $100.00, or portion thereof, 
by which the veteran's annual income exceeds the applicable 
maximum income limitation.  38 C.F.R. § 3.252 (f) (1) (2006).  
The reduced aid and attendance allowance is payable when a 
veteran in need of regular aid and attendance is denied 
pension under 38 U.S.C. 1521 solely because the veteran's 
annual income exceeds the applicable maximum income 
limitation in 38 U.S.C.A. 1521 (b) (3) and (c) (3) (2006).  
See id; see also 38 U.S.C.A. § 1521 (d) (1), Note 1 (West 
2002).  There is no evidence in the claims file that the RO 
considered this benefit, in adjudicating the veteran's claim.  
Accordingly, this case is remanded to the RO for the 
following:

1.  The RO must adjudicate the claim of 
entitlement to a reduced aid and 
attendance allowance.  Thereafter, if the 
issue remains denied, a supplemental 
statement of the case must be provided to 
the veteran.  After the veteran has had 
an adequate opportunity to respond, the 
issue must be returned to the Board for 
appellate review.  
 
No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


